Citation Nr: 0405860	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-15 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for erythema multiforme.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The appellant served in the Reserves from April 1980 to April 
1986.  The appellant had a period of active duty for training 
from July 1980 to December 1980.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO denied claims of entitlement to 
service connection for erythema multiforme and non-service 
connected pension.  The appellant withdrew his request for 
non-service connected pension in a January 2003 statement.  
As such, the matter is no longer on appeal.  

In the appellant's October 2002 VA Form 9, he requested a 
hearing before the Board.  In a subsequent statement, also 
received in October 2002, the appellant changed his hearing 
request to one to be held before the local RO.  The RO 
hearing was held in January 2003.  The transcript of the 
hearing has been associated with the appellant's claims file.

During the pendency of this appeal, the appellant relocated 
to Nebraska; accordingly, the Lincoln, Nebraska RO has 
assumed jurisdiction of the claimant's appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The appellant's service consisted of enlistment in the U. 
S. Marine Corps Reserves from April 1980 to April 1986 and a 
period of active duty for training from July 1980 to December 
1980.  

3.  The appellant had no periods of active duty and is not a 
"veteran" for purposes of receiving VA benefits.

4.  The competent and probative evidence establishes that 
erythema multiforme existed prior to the appellant's period 
of active duty for training.  

5.  There is no evidence of aggravation of erythema 
multiforme during the appellant's period of active duty for 
training.


CONCLUSION OF LAW

Erythema multiforme was not incurred in or aggravated during 
any period of active duty for training.  38 U.S.C.A. 
§§ 101(2), (22), (24), 1101, 1131, 1132, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 
3.304, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.  
The VCAA applies to this case as the appellant's claim was 
filed in April 2002, after the effective date for the new 
legislation.  See VAOGCPREC 7-2003 (November 19, 2003).  
There has been compliance with this law, as discussed in more 
detail below.  

In this regard, the appellant's personnel records have been 
associated with the claims folders.  Repeated attempts to 
locate any additional service medical records from the 
National Personnel Records Center (NPRC) have resulted in 
negative responses.  


The appellant did not respond to a November 2001 request for 
additional service medical records.  The appellant was also 
asked to provide additional sources for service medical 
records.  To date, no response has been received.  Medical 
records from the Balboa Naval Hospital have also been 
associated with the claims folders.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The RO has obtained all VA and non-VA evidence identified by 
the appellant.  In April 2001, prior to the initial 
adjudication of the appellant's claim, the RO sent a letter 
to the appellant explaining the VCAA and asking him to submit 
certain information in connection with his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
obtain.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The appellant was 
asked to identify all VA and private health care providers 
who had records pertinent to his claim and to complete 
releases for each such provider.  

Records from the Social Security Administration have also 
been associated with the claims file.  The appellant 
presented testimony before the local RO in January 2003.  The 
transcript has been associated with the claims folders.  An 
additional VCAA letter was sent to the appellant in July 
2003.  Therefore, the Board finds that the Department's duty 
to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The appellant has been accorded ample opportunity to submit 
evidence and argument and has not indicated that he has 
additional evidence to submit.  The Board finds that VA has 
done everything reasonably possible to assist the appellant.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision was made prior to 
November 9, 2000, the date the VCAA was enacted, VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

In the present case, regarding the issue of entitlement to 
service connection for erythema multiforme, the actual claim 
was made in June 2000.  Thereafter, in a rating decision 
dated in April 2002 that issue was denied.  Only after that 
rating decision was promulgated, did the RO issue a VCAA 
letter which was in July 2003 to provide notice to the 
appellant regarding what information and evidence must be 
submitted to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and 
need for the claimant to submit any evidence in his 
possession that pertain to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, No. 01-944, slip op. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to prefect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  

There is simply no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In the veteran's case at hand, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  As the Board elaborates in 
more detail above, notice was provided the appellant, and the 
case was in active development from the filing of the claim 
until the forwarding of the case to the Board for appellate 
review.  The Board details above the ongoing adjudication of 
the issue which is the subject of the current appellate 
review.  

It is well to note that in addition to the April 2002 rating 
decision, the RO issued the October 2002 Statement of the 
Case and July 2003 Supplemental Statement of the Case which 
include the specific provisions of the new law.  The veteran 
has been given every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  He did respond to the July 2003 notice letter.  
Moreover, the more recent communications from the veteran's 
representatives reflect a desire that his claim be 
adjudicated by the Board.

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


General Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In the case of aggravation, the pre-existing 
disease or injury will be considered to have been aggravated 
where there is an increase in disability during service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects noted when examined and 
accepted for service.  A pre-existing injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. §§ 1131, 1153; 
38 C.F.R. 
§§ 3.304, 3.306.  

For peacetime service after December 31, 1946, clear and 
convincing evidence (obvious or manifest) is required to 
rebut the presumption of aggravation in service where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2); see also 38 C.F.R. § 3.1(d) (2001).  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a), (d).  

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active duty for training. 
The United States Court of Appeals for Veterans Claims (CAVC) 
has held this statute, in effect, means that an individual 
who has served only on active duty for training must 
establish a service-connected disability in order to achieve 
veteran status and to be entitled to compensation. 

Accordingly, certain presumptions, such as those relating to 
certain diseases and disabilities (38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.307, 3.309), the presumption of soundness (38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the presumption of 
aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply 
only to periods of active military service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470.

Thus, in order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) 
(holding that, because VA was created for the benefit of 
veterans, a person seeking veterans' benefits must bear the 
initial burden of establishing his or her veteran status) 
(rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  

Once a claimant has carried his initial burden of 
establishing "veteran status," or that the person upon 
whose military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. § 
1110.  


Factual Background

The NPRC has verified that the appellant had no periods of 
active duty.  A certification of military service indicates 
the appellant served in the U.S. Marine Corps Reserves from 
April 1980 to April 1986.  The appellant had a period of 
active duty for training from July 1980 to December 1980.

Medical records from Balboa Naval Hospital reveal the 
appellant was admitted to the hospital in August 1980 for a 
recurrence of erythema multiforme.  Progress notes indicate 
the appellant complained of lesions that manifested 10 days 
prior to his admission.  These records also reveal the 
appellant was only one day into boot camp when he sought 
treatment.  Doctors noted that the appellant stated that he 
had suffered similar symptoms in the past beginning at age 8.

A May 2000 medical statement indicates the veteran had 
Stevens Johnson Syndrome/Erythema Multiforme.  Records from 
the Social Security Administration (SSA) note the appellant 
was treated for erythema multiforme associated with herpes 
simplex.  The appellant informed various medical providers 
that erythema multiforme was present since approximately age 
12.  Private medical records from Dr. MJS (initials) dated in 
September 1993, contained in the SSA records, reveal the 
appellant had erythema multiforme since the 6th grade when he 
suffered a tick bite.

An August 1997 letter from Dr. JW indicates the veteran had a 
tick bite in 7th grade.  The appellant informed the doctor 
that he was diagnosed with erythema multiforme in 1980 when 
he was in the Marine Corps.  The appellant was diagnosed with 
Stevens Johnson Syndrome.

In January 2003, the appellant presented testimony before the 
local RO.  He testified that he was bitten by a tick in 6th 
grade.  He stated that he suffered from erythema multiforme 
since the tick bite, with multiple annual occurrences.  The 
appellant further testified that boot camp aggravated his 
condition.  
Specifically, he stated that vaccinations received, the 
warmer temperatures of California, physical exercises, and 
running aggravated his erythema multiforme.

Medical records from the University of Colorado Health 
Sciences Center dated between 1988 and 1991 indicate the 
appellant was treated for recurrences of erythema multiforme.  
In 1988, the etiology was found to be unknown.  In October 
1990, examiners noted the appellant complained of onset of 
symptoms beginning at age 8.

Finally, the appellant was afforded a VA examination in June 
2003.  The examiner reviewed the medical records from the 
Naval Regional Medical Center in San Diego, California.  The 
appellant complained of 4-5 flare-ups a year since his 
discharge from the military.  Physical examination showed 
post inflammatory pigment change areas on both arms and the 
chest.  There were no active target lesions.  There were some 
superficial ulcerations on the appellant's tongue.  

The examiner opined that erythema multiforme existed prior to 
service and that it was not aggravated beyond its natural 
progression due to participation in the military.  The 
examiner noted that there was no evidence in the medical 
record that vaccinations during service triggered or worsened 
erythema multiforme.  The examiner concluded that erythema 
multiforme was known to have chronic episodic recurrences.

Analysis

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the appellant's claim must be denied.  First, as 
indicated previously, the appellant had no period of active 
duty service.  The appellant only had active duty for 
training from July 1980 to December 1980.  Thus, the question 
becomes whether the appellant was disabled from a disease or 
injury incurred in or aggravated by his period of active duty 
for training in 1980, in order to establish basic eligibility 
for veterans' benefits.  

Initially, the Board notes that the appellant has never 
alleged that erythema multiforme had its initial onset during 
his active duty for training.  He has, however, contended 
that boot camp aggravated his condition.  In support of this 
contention, the appellant first contends that he was healthy 
upon his entry into the Marine Corps Reserve.  However, as 
noted in the general criteria portion of the instant 
decision, the presumption of soundness (38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304) applies only to periods of active military 
service and not the appellant's active duty training.  See 
Paulson, supra.  Thus, the appellant was not presumed sound 
upon his entry into the Reserves.

Further, while records from Balboa Naval Hospital show 
treatment for erythema multiforme in 1980, there is simply no 
evidence of an increase in disability during service.  
Aggravation of the pre-existing erythema multiforme may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. See 38 C.F.R. 
§ 3.306(b).  It is clear from the evidence outlined above, 
specifically the June 2003 VA examination, that erythema 
multiforme was not aggravated beyond its natural progression 
due to participation in the military and moreover, that it is 
known to have chronic episodic recurrences.

Based upon the evidence that has been submitted in this case, 
none of which has been found to establish that current 
erythema multiforme was aggravated by the appellant's period 
of active duty for training, the Board finds that the 
evidence is not in relative equipoise; thus, the appellant 
may not be afforded the benefit of the doubt and his claim 
must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for erythema multiforme is 
denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



